Citation Nr: 1429546	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for status post lumbar fusion secondary to central stenosis, spondylosis, and radiculopathy with somatic complaints, claimed as a back injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously before the Board in March 2012, January 2013, and September 2013, at which times the claim at issue was remanded for additional development.

In October 2010, a local hearing was held before a Decision Review Officer (DRO) at the St. Louis, Missouri, RO.  A transcript of that proceeding has been associated with the claims file.

The Board notes that in January 2013, a private agent, Paul Bradley, submitted a letter revoking his power of attorney in this claim.  However, the only Form 21-22 of record is that of the Missouri Veterans Commission.  As a power of attorney and/or appropriate paperwork from Paul Bradley was not associated with the Veteran's claims file, and the Missouri Veterans Commission Form 21-22 has not been revoked, the Board recognizes the Missouri Veterans Commission as the Veteran's representative in this claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In March 2012, the Board remanded the Veteran's claim for additional development, to include obtaining medical records from any additional medical care providers who had treated the Veteran since service.  In response to this furthered development, the Veteran submitted several statements listing his private medical providers and their contact information.  The Veteran also submitted a number of signed releases and medical records in support of his claim.  

The Board then remanded the claim in January 2013 and September 2013 as it found that the medical records listed by the Veteran had not been ordered by the RO.  In the September 2013 remand the RO was specifically asked to order any missing medical records from the Veteran's April 23, 2012, statement and the April 2013 signed Authorization and Consent to Release information forms.  The Board has reviewed the Veteran's file and finds that while the RO attempted to obtain 3 of the listed providers following the September 2013 remand, there are still several providers listed by the Veteran which have not been ordered by the RO.  These records must be requested and associated with the claims file in order to ensure due process for the Veteran.  Further, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that the Veteran may have received workers' compensation in connection with his low back disorder.  If so, the Board finds that these records should be obtained and associated with the claims file.
 
Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request any pertinent medical records that have not already been associated with the claims file, to specifically include medical records from: Saint Genevieve County Memorial Hospital, including Dr. K., Dr. M., and Dr. G. (1975-1984 and 1995-2012), St. Francis Hospital (1975-2012), Blue Cross Blue Shield, Dr. G. E., Dr. K.M. (1987-2002), Dr. T.R. (2005), Dr. C.K. (2005), Dr. DeG. (1984-1987), Dr. L.B. (2002-2006), and any other medical provider listed in the Veteran's April 23, 2012 or April 2013 communications whose records are not associated with the claims file.

Additionally, the Board notes that the Veteran also mentioned being treated at West Baptist Hospital and at St. Louis Pain Management.  These medical records should also be obtained.

Finally, the Board notes that the Veteran has submitted a number of medical records in connection with his claim.  The medical records he has provided for some of these facilities do not match the date ranges listed by the Veteran in his statements and/or authorizations.  The RO should therefore request that the Veteran clarify whether he would like VA to obtain additional records for the following providers: Percy County Hospital, Southeast Missouri Hospital, Lourdes Hospital, Orthopedic Associates, Dr. C.C. and Southern Illinois Pain Management.

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO/AMC should attempt to obtain any workers' compensation records and/or file for the Veteran's back disorder.  All information obtained should be made part of the file, and all attempts to secure this evidence should be documented in the claims file.  

If, after making reasonable efforts, the records cannot be obtained, the RO/AMC should notify the Veteran and his representative, and they should be given an opportunity to respond.

3.  After the above development has been completed, and only if additional records are obtained, the RO/AMC should obtain a VA medical opinion to determine the nature and etiology of any low back disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner determines that an examination of the Veteran is necessary, the RO/AMC should schedule such an examination.
 
The examiner must opine as to whether it is at least as likely as not any diagnosed low back disorder is causally or etiologically related to his military service.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



